Citation Nr: 0610697	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-28 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease, left hip.

2.  Entitlement to service connection for degenerative joint 
disease, right hip.

3.  Entitlement to service connection for left leg injury.

4.  Entitlement to service connection for right leg injury.

5.  Entitlement to service connection for shortening of right 
lower extremity.

6.  Entitlement to service connection for cataracts.

7.  Entitlement to service connection for ocular 
hypertension.

8.  Entitlement to service connection for refractive error.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  March 2003 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for degenerative joint disease, left hip; 
degenerative joint disease, right hip; left leg injury; right 
leg injury; shortening of right lower extremity; cataracts; 
ocular hypertension; and refractive error.


FINDINGS OF FACT

1.  Degenerative joint disease, left hip, was not manifested 
in service nor in the first post-service year, and any 
current degenerative joint disease, left hip, is not shown to 
be related to service.

2.  Degenerative joint disease, right hip, was not manifested 
in service nor in the first post-service year, and any 
current degenerative joint disease, right hip, is not shown 
to be related to service.

3.  Left leg injury was not manifested in service nor in the 
first post-service year, and any current left leg injury is 
not shown to be related to service.

4.  Right leg injury was not manifested in service nor in the 
first post-service year, and any current right leg injury is 
not shown to be related to service.

5.  Shortening of right lower extremity was not manifested in 
service nor in the first post-service year, and any current 
shortening of right lower extremity is not shown to be 
related to service.

6.  Cataracts were not manifested in service nor in the first 
post-service year, and any current cataracts are not shown to 
be related to service.

7.  Ocular hypertension was not manifested in service nor in 
the first post-service year, and any current ocular 
hypertension is not shown to be related to service.

8.  Refractive error is a congenital disorder which is not 
shown to have been aggravated by any incident of active 
military service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for degenerative joint disease, left hip, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for the establishment of service connection 
for degenerative joint disease, right hip, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  The criteria for the establishment of service connection 
for left leg injury are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

4.  The criteria for the establishment of service connection 
for right leg injury are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

5.  The criteria for the establishment of service connection 
for shortening of right lower extremity are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

6.  The criteria for the establishment of service connection 
for cataracts are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

7.  The criteria for the establishment of service connection 
for ocular hypertension are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

8.  The criteria for the establishment of service connection 
for refractive error are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim; 
(2) what part of that evidence, if any, he is responsible for 
providing; (3) what part of that evidence VA will attempt to 
obtain for him; and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159 (2005); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

A review of the claims folder confirms that there has been 
substantial compliance with the duty to notify and assist 
provisions. The record in this case includes treatment 
reports and examination reports. Significantly, no additional 
available pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a July 2002 letter, a 
May 2003 letter, an August 2003 Statement of the Case 
("SOC"), and an October 2004 Supplemental Statement of the 
Case ("SSOC"), the veteran was effectively furnished notice 
of the types of evidence necessary to substantiate his claim 
as well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio, supra.

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for all the claims he raised.  Discussions 
in the March 2003 rating decision, the August 2003 SOC, the 
October 2004 SSOC, and the April 2004 Decision Review Officer 
("DRO") hearing have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice and assist requirements have been substantially met.  
Any deficiencies constitute no more than harmless error.  

There can be no prejudice to the veteran from the present 
appellate review of this matter, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence; VA 
examinations were obtained; medical records were obtained; 
and the more general notice of the need for any evidence in 
the veteran's possession was made.  Thus, the VA has 
satisfied its duty to notify and assist the veteran.

In correspondence dated received in April 2003, the veteran 
asserted that a VA examination was not conducted properly.  
However, the veteran is not shown to be medically trained, it 
is well-established that  laypersons are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities.  His opinion is entitled to no probative 
weight.  

In this case, the veteran has been provided ample time to 
respond to the requests of the VA for information in support 
of his case.  Further, he has either directly or indirectly 
responded to the requests for information.  VA examinations 
have been preformed.  Therefore, further delay in the 
adjudication of this case is not warranted.


The Merits of the Claims

At the April 2004 DRO hearing, the veteran testified that he 
was hospitalized for almost a month at a Naval hospital after 
a car accident in service in which he lacerated his right 
leg.  He attributed his current arthritis-related 
disabilities (i.e., bilateral hip disabilities, bilateral leg 
disabilities,  and a shortening of the right lower extremity) 
to that accident.  Because the preponderance of the evidence 
weighs against the veteran's claims, as there is no competent 
medical evidence in support of his assertion,  the appeal 
will be denied.  By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
In addition, if certain chronic diseases, such as arthritis, 
become manifest to a compensable degree within one year of 
separation from service, such diseases are presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus or 
relationship between the claimed in-service disease or injury 
and the current disability.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim, or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


Service Connection for Degenerative Joint Disease of the Left 
and Right Hips and a Left Leg Injury

At the April 2004 DRO hearing, the veteran testified that he 
first experienced hip problems in the 1980s.  However, the 
record shows that the veteran was first diagnosed with 
bilateral osteoarthritis of the hips, with the left hip more 
severely diseased than the right, in an October 2002 VA x-ray 
report.  This report provides proof of current disability of 
his left hip, thereby satisfying the first element of the 
Pond service-connection test.

SMRs confirm, as the veteran testified, that he was involved 
in a motor vehicle accident in February 1955, for which he 
was hospitalized at a Naval hospital for about a month.  
However, according to SMRs, the sole injury related to this 
accident was a laceration to the right leg, and he was 
released to duty after treatment in March 1955.  SMRs are 
silent for complaints, diagnoses, or treatments for any left 
hip injuries or diseases.  In particular, the veteran's 
military separation examination is devoid of any mention of 
any complaints, symptoms, or diagnoses of any lower extremity 
symptoms.

Thus, the record is devoid of any evidence of service 
incurrence or aggravation of any left hip injuries or 
diseases and of a nexus between the veteran's current 
degenerative joint disease, left hip, and an in-service 
causal event.  Accordingly, the veteran fails to satisfy the 
second and third elements of the Pond service-connection 
test, and service connection cannot be granted for the 
veteran's degenerative joint disease, left hip, on a direct 
or aggravated basis.

Furthermore, because the veteran was first diagnosed with  
degenerative joint disease, left hip, in October 2002, or 
over 45 years post service, the veteran is not entitled to 
service connection on a presumptive basis.

Because the preponderance of the evidence is against the 
veteran's claim for service connection for degenerative joint 
disease of the left and right hips and a left leg injury, the 
claims will be denied.
 

Service Connection for Right Leg Injury and Shortening of the 
Right Lower Extremity

Although SMRs show that the veteran sustained a laceration to 
his right leg in service, SMRs thereafter reflect no chronic 
injury or disability of the right leg during the remainder of 
service, or at the time of separation from service.  And a 
July 2004 VA examination documented that the veteran had a 
full, normal range of motion in his right knee and ankle 
joints and that his right leg muscles functioned well as a 
group with no loss of function or endurance.  In concluding 
that the veteran has no current muscular disability in the 
right leg, the VA examiner opined that the only residual from 
the veteran's in-service right leg injury was a barely 
visible scar.

Given that there is no current right leg injury, the 
preponderance of the evidence is against the claim of service 
connection for right leg injury.  Brammer, supra. 
Further, at the April 2004 DRO hearing, the veteran testified 
that he started limping (a manifestation of having one leg 
shorter than the other) in the 1960's.  At his July 2004 VA 
examination, the veteran told the examiner that his leg 
length discrepancy may have resulted from the way his muscles 
were sutured at the Naval hospital after his in-service motor 
vehicle accident.  However, there is no competent medical 
evidence to substantiate the veteran's assertion.

Other than the veteran's self-report, there is no 
corroborating evidence in the medical record that the veteran 
has a leg length discrepancy.  But a lay person is not 
qualified to render a diagnosis or a probative opinion 
concerning medical causation.  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence is required to support this issue.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).; Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  This burden may not be met merely 
by presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Epps, Grottveit, and 
Espiritu, above.  

Given that there is no competent medical evidence in the 
record that the veteran has a leg length discrepancy, the 
preponderance of the evidence is against the claim of service 
connection for shortening of right lower extremity.  Brammer, 
supra. 


Service connection for Cataracts

At the April 2004 DRO hearing, the veteran's representative 
testified that the veteran's cataracts may have been caused 
by the veteran's exposure to ultraviolet light while a 
passenger at high altitudes in training aircraft in service.  
The veteran submitted flight logs dated May and June 1955, 
documenting 13.5 hours of flying time in a T-34B training 
aircraft with a statement by Lt. Commander F.K.A., dated 
January 1956, verifying this.

SMRs are silent for complaints, diagnoses, or treatments of 
eye diseases or injuries.  The record shows that the veteran 
was first diagnosed with cataracts during a December 2002 VA 
outpatient medical visit.  At a February 2003 VA examination, 
he was diagnosed, among other things, with mild cataracts 
that were not visually significant, and the examiner 
concluded that the veteran's cataracts were unrelated to his 
time in service.  

Because the facts establish that the veteran did not 
experience the incurrence or aggravation of an eye disease or 
injury in service and there is no medical nexus evidence 
between the veteran's current cataracts and an in-service 
causal event, the preponderance of the evidence is against 
the veteran's claim for service connection for cataracts.  

Service Connection for Ocular Hypertension 

During a December 2002 VA outpatient visit, the veteran 
reported that he had a history of glaucoma (a manifestation 
of ocular hypertension) for 4 or 5 years.  But at his 
February 2003 VA examination, the veteran reported that he 
was diagnosed with glaucoma 10 years ago and had been treated 
solely with medications since then.  After completing a 
physical examination, the VA examiner confirmed that the 
veteran had ocular hypertension, which was well managed with 
medications.

Although the VA examiner opined that as likely as not, the 
veteran's ocular hypertension occurred during the veteran's 
time in service, he pointed to no supporting evidence for 
this conclusion.  In this regard, the service medical records 
are devoid of any mention of hypertension or any 
cardiovascular symptoms, thus rendering the examiner's 
opinion without foundation in the record.  To the extent that 
the examiner may have been relying on the veteran's 
unsubstantiated account, the law provides that the opinion of 
the physician that the appellant is truthful in his account 
is not necessarily probative as to the facts of the account.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  
Moreover, while a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (Generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).
Because there is no competent (i.e., informed and qualified) 
medical opinion linking the veteran's vision disorder to 
service, the preponderance of the evidence is against the 
veteran's claim for service connection for ocular 
hypertension.


Service Connection for Refractive Error 

At the February 2003 VA examination, the veteran was 
diagnosed with refractive error, consisting of myopia and 
astigmatism.  Pursuant to 38 C.F.R. § 3.303(c), refractive 
error of the eye is not a compensable service connection 
disability.  Accordingly, the veteran's claim for service 
connection for refractive error must be denied. 

For these reasons, the veteran's claims for service 
connection will be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for degenerative joint disease, left hip, 
is denied.

Service connection for degenerative joint disease, right hip, 
is denied.

Service connection for left leg injury is denied.

Service connection for right leg injury is denied.

Service connection for shortening of right lower extremity is 
denied.

Service connection for cataracts is denied.

Service connection for ocular hypertension is denied.

Service connection for refractive error is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


